Citation Nr: 0901218	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-11 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
melanoma, to include as due to inservice exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.
 

FINDINGS OF FACT

1.  In May 2004, the RO issued a decision which denied 
service connection for melanoma, to include as due to 
inservice exposure to herbicides.  Although provided notice 
of this decision that same month, the veteran did not perfect 
an appeal thereof.

3.  Evidence associated with the claims file since the 
unappealed May 2004 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for melanoma, to 
include as due to inservice exposure to herbicides.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for melanoma, to include as due to 
inservice exposure to herbicides, is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
November 2007 included the criteria for reopening his 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Moreover, the November 2007 letter to 
the veteran notified him of the elements for setting 
effective dates and the assignment of disability evaluations.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(finding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  

As for the veteran's claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The veteran's service treatment records, service personnel 
records and identified VA and private medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board further concludes that a VA examination 
is unnecessary in this matter.  As noted below, the veteran 
is not shown to have submitted new and material evidence in 
support of his claim to reopen.  Moreover, there is no 
objective evidence of record linking the veteran's current 
melanoma to his military service.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may be presumed for malignant tumors, if 
it is shown that the veteran served continuously for 90 days 
or more during a period of war or during peacetime after 
December 31, 1946, and this condition manifested to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods.  38 U.S.C.A. 
§ 1116 (West 2002).  VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which VA has not specifically determined that 
a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 
41442-41449, 57586-57589 (1996).  This presumption is not 
applicable to the condition being considered on appeal, i.e. 
melanoma.

The Board's present decision addresses the veteran's attempt 
to reopen his claim for service connection for melanoma, to 
include as due to inservice exposure to herbicides.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The RO denied the veteran's initial claim seeking service 
connection for melanoma, to include as due to inservice 
herbicides exposure, in an unappealed May 2004 rating 
decision.  Specifically, the RO found that there was no 
evidence linking the veteran's skin melanoma removal to his 
military service, including his inservice exposure to 
herbicides, including Agent Orange.

Notice of the RO's May 2004 rating decision was sent to the 
veteran that same month.  He did not file a timely notice of 
disagreement with this decision.  See 38 C.F.R. § 20.201 
(2008) ("Notice of Disagreement must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.").  
Accordingly, the May 2004 RO decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2008).  
 
In October 2004, the veteran filed his present claim seeking 
to reopen the issue of entitlement to service connection for 
melanoma, to include as due to inservice exposure to 
herbicides.  

Because the May 2004 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

Evidence in the claims folder at the time of the May 2004 RO 
decision includes the veteran's service medical records, as 
well private and VA treatment records, dating from 1980 to 
2004.  A review of these records revealed post service 
medical treatment, including surgical removal, of melanoma, 
beginning in 2002.

In support of his claim to reopen, post service VA medical 
treatment records have been obtained.  While these treatment 
records may be new, they are not material to the issue 
herein, and they do not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for melanoma.  38 C.F.R. § 3.156.

A review of the new medical treatment records essentially 
reveals ongoing treatment for the veteran's melanoma.  A 
treatment report dated in June 2005, concluded with an 
assessment of history of malignant melanoma, excised 
completely.  A treatment report dated in January 2007, noted 
an impression of status post malignant melanoma times two.

Nevertheless, none of this medical evidence suggests a link 
between the veteran's melanoma and his military service, many 
years earlier.  Moreover, melanoma is not entitled to a 
presumption of service connection based upon inservice 
exposure to herbicide agents, including Agent Orange.  See 
38 U.S.C.A. 1116; 38 C.F.R. §§ 3.307, 3.309.  As such, this 
evidence is not material to the issue of service connection 
for melanoma.  Moreover, these records do not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a melanoma, including secondary to 
inservice exposure to herbicides.  38 C.F.R. § 3.156.

The veteran asserts that his current melanoma is the result 
of his inservice exposure to Agent Orange.  His statements 
and testimony are cumulative of his prior allegations, and 
thus not new evidence.  Vargas-Gonzales v. West, 12 Vet. App. 
321 (1999).  Moreover, where, as here, resolution of an issue 
under consideration turns on a medical matter, an unsupported 
lay statement, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Thus, the veteran's newly 
submitted statements and testimony herein are not material 
evidence since they do not raise a reasonable possibility of 
substantiating the claim.  

The Board concludes that new and material evidence has not 
been submitted to reopen the issue of entitlement to service 
connection for melanoma since the May 2004 RO decision.  As 
new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  Thus, the decision remains final, and the 
appeal is denied.


(ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for melanoma, to 
include as due to inservice exposure to herbicides, is not 
reopened and the appeal is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


